        Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 1 of 13




                                                                    November 18, 2019

Filed by ECF

The Honorable Elizabeth A. Wolford
United States District Judge
United States District Court for the Western District of New York
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       RE:     SEIU Local 200U et al. v. Trump et al., Case No. 1:19-cv-01073-EAW

To the Hon. Elizabeth A. Wolford:

         We write to notify the Court of a significant factual development that occurred today and
that is relevant to Plaintiffs’ pending Motion for Preliminary Injunction. As described in greater
detail below, today’s action by the government also contradicts representations it has made to the
Court regarding implementation of the challenged OPM Guidances and Executive Orders.

        Attached hereto as Exhibit A are new letters from the Department of Veterans Affairs
(“VA”) dated November 15 or 18, 2019, and received by Plaintiff SEIU Local 200U today for
each of its bargaining units of VA employees. In these letters, the VA makes clear that OPM’s
Guidances and the Executive Orders will be implemented immediately, even as to terms that
conflict directly with an applicable collective bargaining agreement. The VA says it plans to
bargain only after implementation (if at all):

       This supplements the official notification regarding the implementation of the subject
       Executive Orders sent to you previously. Several provisions of the orders are mandatory
       and will be implemented immediately. This letter serves as notice that the Department
       intends, to the extent required by law, to negotiate post implementation.

Ex. A at 1 (emphasis added).
         Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 2 of 13
The Honorable Elizabeth A. Wolford
RE: SEIU Local 200U et al. v. Trump et al.
November 18, 2019

       The letters go on to explain specifically that the new office space and resource rules will
be implemented immediately regardless of existing CBA provisions. The letters state that the
government’s new caps on Official Time will be implemented retroactively to October 3, 2019
regardless of conflicting CBA provisions:

       Effective October 3, 2019, all Department employees are expected to spend at least 75%
       of their paid time performing Department business or necessary training (as required by
       the Department) unless otherwise required by law (e.g., 5 U.S.C. §7131(a) and (c)),
       regulation, or an exception in the Executive Order.

Id. (emphasis added). The letter provides no explanation as to how the VA intends to implement
this cap retroactively on union officials who have, pursuant to valid and binding collective
bargaining agreements, spent more than 25% of their working time on union-representation
matters in the period from October 3, 2019 to today. Finally, the letters state that effective today
no Official Time will be authorized for “preparing and pursuing grievances, including
arbitration, on behalf of bargaining unit employees”—again regardless of existing CBA
provisions. Id.

         These new VA letters are further evidence of the immediate and irreparable harm
Plaintiffs will suffer absent a preliminary injunction, including with respect to terms of the
challenged OPM Guidances that contradict clear CBA provisions—as many terms do. The
letters also flatly contradict representations that Defendants have repeatedly made to this Court.
For example, the government told this Court that “to the extent there is an operative collective
bargaining agreement that provides for this official time, that can’t be unsettled, even by the
provision that provides a cap.” TRO Hearing Trans. at 29:10-12. See also id. at 28:19-20
(referring to CBA provisions that “cannot be unsettled”); id. at 30: 3-5 (arguing that if the
agencies “implement [a] provision [that] would unsettle the collective bargaining agreement”
this is something “which the executive orders say[] we cannot do.”); id. at 30:19-20 (“If a
collective bargaining agreement already allows them office space, we can’t unsettle that”); id. at
31:6-10 (“Again, if the current collective bargaining agreement allows them to use it on a
discounted rate, the orders cannot unsettle that. The only instance where this could be relevant
then is when we renegotiate the collective bargaining agreement”); Def’s Response to TRO and
PI (Dkt 29) at 24; Defendant’s Surreply (Dkt. 43) at 22-23. The new letters make these
representations false.

         Plaintiffs recognize that it not often necessary to supplement the record post-hearing, but
this is an unusual case where the facts on the ground are developing quickly, and Plaintiffs (and
their counsel) are obligated to ensure that the Court has an accurate record before it. Plaintiffs
are ready and willing to supply the Court with any further information or argument regarding
these developments as the Court may deem warranted.

                                                      Sincerely,
                                                      /s/ Danielle Leonard
                                                      Counsel for Plaintiffs
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 3 of 13




                  EXHIBIT A
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 4 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 5 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 6 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 7 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 8 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 9 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 10 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 11 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 12 of 13
Case 1:19-cv-01073-EAW Document 52 Filed 11/18/19 Page 13 of 13
